Citation Nr: 0426140	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, claimed 
as secondary to herbicide exposure.

3.  Entitlement to service connection for sleep disturbance, 
claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for fatigue, claimed as 
secondary to herbicide exposure.

5.  Entitlement to service connection for myalgia, claimed as 
secondary to herbicide exposure.

6.  Entitlement to service connection for incontinence, 
claimed as secondary to herbicide exposure.

7.  Entitlement to service connection for prostatitis, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.  The RO also denied 
service connection for depression, sleep disturbance, 
fatigue, myalgia, incontinence, and prostatitis, each claimed 
as due to herbicide exposure during service.

In a September 2001 decision, the Board addressed the PTSD 
issue as a claim to reopen an August 1987 Board decision that 
denied service connection for PTSD.  In September 2001, the 
Board found that new and material evidence had been 
submitted.  The Board granted reopening of the claim for 
service connection.  The Board remanded the PTSD service 
connection claim for procedural actions and the development 
of evidence.  In the same decision, the Board also remanded 
for procedural actions and evidentiary development the claims 
for service connection for depression, sleep disturbance, 
fatigue, myalgia, incontinence, and prostatitis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is credible supporting evidence of traumatic 
events, including artillery strikes on his location, during 
his service in Vietnam.

3.  The veteran has been diagnosed with PTSD.

4.  The veteran's PTSD is related to traumatic events, 
including the artillery strikes, that occurred during his 
service.

5.  The veteran's psychological symptoms of depression, sleep 
disturbance, and fatigue are encompassed in the diagnosis of 
PTSD.

6.  The veteran did not have any musculoskeletal injury or 
disease during service.

7.  No musculoskeletal disorder developed as a result of 
herbicide exposure.

8.  The veteran was not treated for any genitourinary 
disorder during service.

9.  Urinary incontinence and prostatitis were first noted 
many years after service.

10.  There is no medical link between the veteran's 
incontinence or his prostatitis and herbicide exposure during 
service.


CONCLUSIONS OF LAW

1.  The veteran incurred PTSD as a result of events during 
his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  Service connection is not warranted for depression, sleep 
disturbance, or fatigue as conditions separate from PTSD.  
38 C.F.R. § 4.14 (2003).

3.  A musculoskeletal disorder, claimed as myalgia, was not 
incurred or aggravated in service, and did not develop as a 
result of herbicide exposure during service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2003).

4.  Urinary incontinence was not incurred or aggravated in 
service, and did not develop as a result of herbicide 
exposure during service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2003).

5.  Prostatitis was not incurred or aggravated in service, 
and did not develop as a result of herbicide exposure during 
service.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112, 117-119 (2004) 
(Pelegrini II).

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  Pelegrini II.

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In 
letters issued in September 2002 and May 2004, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.  The RO invited the veteran to submit evidence 
relevant to the claims on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II, at 
119-120.  In this case, the VCAA notices were issued after 
the December 1997 rating decision on the issues on appeal.

The Court explained in Pelegrini II that failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini II, 122-124.

In this case, the Board remanded the case in September 2001.  
In September 2002 and May 2004, the RO provided the required 
notices.  The lack of full notice prior to the initial 
decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains medical 
and mental health treatment and examination records from 
service, VA, and private sources.  The file contains the 
report of a July 2003 VA psychiatric examination.  The file 
contains the response of a military agency asked to search 
records to corroborate traumatic events reported by the 
veteran.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between the 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, then, in the absence of 
clear and convincing evidence to the contrary, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran's service records show that he served in Vietnam 
from January 1968 to November 1968.  His separation document 
shows his specialty as cook.  His service medical records are 
silent for mental health complaints or findings.

Several years after service, in July 1973, the veteran 
received ten days of VA inpatient medical treatment for a 
physical disorder, mononucleosis.  On the hospital treatment 
summary, the treating physician also listed a diagnosis of 
inadequate personality with depression.  The veteran had 
three periods of VA inpatient mental health treatment in 1974 
and 1975.  He reported problems in a personal relationship.  
Treatment reports contain findings of depression, sleep 
disturbance, and personality disorder.

In a 1979 statement, the veteran described an incident during 
service in 1967.  He reported that while stationed in the 
United States, another service man physically attacked him.  

In May 1980, an outreach specialist at a Vet Center wrote 
that the veteran seemed frustrated, angry, very depressed, 
and in need of mental health treatment.  

On VA psychiatric examinations in 1980 and 1981, the veteran 
indicated that he felt depressed, and that he felt 
uncomfortable around people.  He stated that he had left or 
lost a number of jobs.  Examiners listed impressions of 
depression, personality disorder, and anxiety.

In statements submitted in 1981, and in testimony at an 
October 1981 hearing at the RO, the veteran described events 
during his service.  He indicated that he had been attacked 
by another service man while he was stationed in the United 
States in 1967.  He reported frequent mortar attacks on his 
base in Vietnam.  He stated that a mortar once exploded right 
outside the door of a bunker he had just entered.  He related 
that he had been a passenger in a garbage truck when the 
driver accidentally ran over and killed a Vietnamese child, 
one of a number of apparently homeless children who regularly 
searched through the garbage for food.

On VA psychiatric examination in May 1986, the examiner noted 
having reviewed the veteran's medical and mental health 
records.  The veteran reported that he was not employed, that 
he kept to himself most of the time, and that he felt 
mistrust for people.  He indicated that he slept during the 
day but not at night.  The examiner concluded that the 
veteran had a personality disorder, and did not have symptoms 
of PTSD.

Treatment notes dated from 1996 to 2002 show that the veteran 
received mental health counseling at a Vet Center.  In April 
and May 1997, the veteran, working with an intake counselor 
at the Vet Center, completed a Clinician-Administered PTSD 
Scale (CAPS) form.  The stressors reported by the veteran 
included mortar attacks and the garbage truck accident that 
killed the Vietnamese child.  The report indicates that the 
veteran met the criteria for a diagnosis of PTSD.

The veteran again reported the mortar attack and truck 
accident stressors in a written statement dated in July 1997.  
On VA psychiatric examination in November 1997, the veteran 
reported that he awoke at night in a sweat or after a 
repetitive dream.  He indicated that the dream was not about 
events in Vietnam.  He stated that he did not trust people, 
and that he was very impatient with people.  He reported the 
child's death and mortar attacks as stressors during his 
service.  He reported having trouble interacting favorably 
with people after service.  He denied having flashbacks or 
intrusive thoughts of Vietnam.  The examiner found that the 
veteran did not meet the criteria for PTSD.  In particular, 
the examiner concluded that the veteran did not show 
sufficient avoidance and emotional numbing symptoms to 
warrant a diagnosis of PTSD.

In March 2000, the veteran sought VA outpatient treatment for 
PTSD.  A treating psychiatrist reported a diagnosis of PTSD 
in May 2000.  The stressors considered for the diagnosis were 
mortar attacks and the accident in which the child was 
killed.  The file contains treatment notes dated through 
April 2003.

In June 2001, a Vet Center counselor wrote that the veteran 
had been assessed for PTSD in 1997.  The counselor noted that 
the 1997 CAPS assessment had shown the veteran exceeding the 
severity and frequency criteria for PTSD in all symptom 
categories except for recurrent and intrusive memories and 
survivor's guilt.  The counselor indicated that the veteran 
was currently participating in weekly individual counseling.  
The counselor described the veteran's ongoing symptoms of 
difficulty controlling emotions, difficulty in relationships 
with people, and feelings of guilt over the child's death in 
the truck accident.

Later in June 2001, the veteran had a hearing at the RO 
before the undersigned Veterans Law Judge.  He stated that he 
served as a cook during his service, including his tour in 
Vietnam.  He reported that he did not serve guard duty.  He 
described mortar attacks and the truck accident in which the 
child was killed as stressors during his service.  He 
indicated that the child's death was not reported to military 
authorities.  He stated that he had continued to feel 
alienated, and to have difficulty interacting with people, 
since service.

In July 2001, a private psychiatrist Arthur Carfagni, M.D., 
wrote that he had seen the veteran for treatment of PTSD.  
Dr. Carfagni wrote that the veteran reported symptoms 
consistent with PTSD.

In April 2003, the United States Armed Services Center for 
Unit Records Research (CURR) reported that military records 
showed that, during the time the veteran was in Vietnam, his 
unit and location sustained heavy artillery fire and small 
arms fire, and that buildings and other structures sustained 
direct hits during mortar attacks.

On VA psychiatric examination in July 2003, the examiner 
noted having reviewed the veteran's claims file.  The veteran 
reported having anxiety, with chest pains and night sweats.  
He indicated that being around noise, traffic, or people made 
him anxious.  He stated that he felt isolated from other 
people.  The events from service that he described included 
mortar attacks and the truck accident that killed the child.  
The examiner stated the opinion that the veteran did not meet 
the criteria for PTSD, despite having had corroborated 
stressors in Vietnam.  The examiner opined that the veteran 
had a personality disorder and a mood disorder, but not PTSD.

Analysis

Mental health professionals have reached conflicting 
conclusions as to whether the veteran has PTSD.  Most who 
have treated him have concluded that he does have PTSD.  VA 
examiners have found a personality disorder and other 
psychological symptoms, but have concluded that he did not 
have enough of the typical symptoms of PTSD to warrant 
assigning that diagnosis.  Considering the opinions for and 
against a PTSD diagnosis in light of the explanations 
provided with the opinions, the depth of knowledge of the 
veteran's case of the professionals, and the credentials of 
the professionals, there is not a basis to find that the 
opinions against a PTSD diagnosis are more persuasive than 
those supporting that diagnosis.  Giving the benefit of the 
doubt to the claimant, the Board will concede that the 
veteran has been diagnosed with PTSD.

The professionals who have diagnosed PTSD have connected it 
to the stressors reported by the veteran; chiefly, the 
artillery attacks on the veteran's base in Vietnam, and an 
incident in which his truck ran over and killed a child.

The stressors that the veteran most consistently reports are 
related to incoming weapons fire at his base, and to the 
motor vehicle accident that killed a Vietnamese child.  The 
Board need not reach a conclusion as to whether the veteran 
engaging in combat with the enemy.

There is credible supporting evidence of stressors reported 
by the veteran.  Specifically, the 2003 CURR report cited 
service records that the veteran's location was hit by enemy 
artillery fire, and there were direct hits on multiple 
structures.  The veteran reported that the truck accident 
that killed the child was never reported.  No attempt has 
been made to verify that incident, and it seems unlikely that 
the incident was documented.  It is not necessary, however, 
that all reported stressors be verified.  The corroboration 
of the enemy artillery strikes in sufficient to establish 
that a reported stressor occurred.  See Pentecost v. 
Principi, 16 Vet App 124 (2002).

The Board finds, then, that there is medical diagnosis of 
PTSD, medical opinion linking PTSD to claimed in-service 
stressors, and credible supporting evidence of at least one 
of the claimed in-service stressors.  The evidence meets the 
elements for establishing service connection for PTSD.  The 
veteran's claim for service connection for PTSD is granted.

Claims Based on Herbicide Exposure

In April 1997, the veteran submitted a claim for service 
connection for PTSD and for disabilities due to exposure to 
Agent Orange.  In statements received from the veteran in 
July 1997, and from his representative in October 1999, the 
veteran clarified that the disorders he attributes to Agent 
Orange exposure are depression, sleep disturbance, fatigue, 
myalgia, incontinence, and prostatitis.

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Under certain circumstances, service connection for 
specific diseases may be presumed if a veteran was exposed 
during service to certain herbicides, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more.  
Certain specified diseases must become manifest within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service in order for service 
connection to be presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran served in Vietnam in 1968.  He is presumed to 
have been exposed to an herbicide agent during that service.  
The disorders the veteran is claiming in this appeal, 
however, are not subject to a presumption of service 
connection based on herbicide exposure.  Depression, sleep 
disturbance, fatigue, myalgia, incontinence, and prostatitis 
are not included the conditions listed at 38 C.F.R. 
§ 3.309(e) for which service connection may be presumed.

For service connection to be established for any of those 
conditions, there must be direct evidence that the condition 
developed as a result of herbicide exposure during service, 
or direct evidence that the condition was incurred or 
aggravated in service.

Depression, Sleep Disturbance, and Fatigue

The veteran has been under mental health treatment for many 
years, and many treatment and examination records include a 
finding that he has depression.  In this decision, above, the 
Board grants service connection for PTSD.  PTSD and 
depression share many common manifestations, such as 
diminished interest in or enjoyment of activities, problems 
with sleep, and difficulty concentrating.  See American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV).  The 
veteran's psychological symptoms associated with a diagnosis 
of depression are encompassed in the disorder diagnosed as 
PTSD, and his overall psychological impairment and 
functioning should be considered in assigning an evaluation 
for his PTSD.  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
Board will not grant service connection for a disorder 
separate from PTSD for psychological symptoms under the 
diagnosis of depression.

Similarly, mental health treatment notes reflect the 
veteran's reports of sleep disturbances and fatigue.  Sleep 
disturbances and fatigue are included in DSM-IV lists of the 
manifestations of PTSD and depression.  In keeping with the 
principle of avoiding rating the same disability under 
various diagnoses, the Board will not grant separate service 
connection for sleep disturbance or fatigue, but will leave 
such manifestations to be considered in evaluating the 
veteran's service-connected PTSD.

The Board notes that there has been no competent medical 
evidence that the veteran's depression, sleep disturbance, or 
fatigue are related to herbicide exposure during service or 
are otherwise linked to a disease or injury in service (apart 
from PTSD).

Myalgia

The veteran's service medical records are silent for 
musculoskeletal injury, and for complaints or findings of 
muscle pain.  The claims file contains notes from private 
chiropractic treatment in 1979, to address thoracic and 
lumbar back pain.  The chiropractor noted that x-rays of the 
spine showed no significant orthopedic disorder.  The 
chiropractor's impression was chronic lumbosacral strain and 
thoracic and cervical myofascitis.

On VA examination in May 1986, the veteran reported that, 
when he was in grade school, he fell out of the second story 
of a barn, and was placed in a total body case.  He stated 
that he sustained a fracture of his left humerus near the 
shoulder when he was in seventh grade.  He reported that he 
currently had neck pain and stiffness several times per week.  
He related a five year history of daily aching in the 
thoracic area, between the shoulder blades.  He reported 
occasional low back pain, and occasional minor aching of the 
left upper arm.  On examination, the cervical spine had 
muscular tenderness, but a full range of motion.  There was 
no tenderness or limitation of motion of the thoracic spine, 
lumbar spine, left shoulder, or other joints.  X-rays of the 
lumbar spine, thoracic spine, and left arm were normal.  
X-rays of the cervical spine showed osteoarthritis.

In September 1988, a private chiropractor reported that the 
veteran had chronic post-traumatic cervical and lumbosacral 
sprain, with x-ray findings of degenerative joint disease in 
the cervical region.

In August 1996, the veteran underwent a VA Agent Orange 
examination.  He reported a history of low back pain.  He 
indicated that recent lumbosacral spine X-rays were normal.

In July 1997, the veteran included "acute myalgia" in a 
list of conditions that he claimed as service connected and 
attributed to herbicide exposure.  In the June 2001 Board 
hearing, the veteran indicated that the condition he 
described as myalgia was numbness and weakness of the hands 
and feet, and poor grip strength in the hands.  He related 
that he exercised at a gym to try to improve these 
conditions.  He did not report that he received medical 
treatment for these symptoms.

There is no evidence of musculoskeletal injury or disease 
during service.  There is no evidence of musculoskeletal 
symptoms until more than ten years after service.  With 
regard to muscle pain and cervical spine arthritis noted 
years after service, there is no medical finding or opinion 
linking such disorders to disease or injury during service.  

There is also no competent medical evidence or opinion 
linking any current musculoskeletal symptoms to herbicide 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board concludes that the preponderance of the evidence is 
against service connection for myalgia.


Incontinence and Prostatitis

The veteran's service medical records are silent for any 
genitourinary complaint or disorder.  There is no record of 
any genitourinary treatment for many years after service.

During VA inpatient mental health treatment in June and July 
1980, the veteran complained of post-void urinary dribbling.  
Urological examination demonstrated a completely normal 
bladder, urethra, and prostate.

Private medical records show treatment of the veteran in 
January 1986 for gonorrhea.  On VA examination in May 1986, 
the veteran related of history of trauma to the genital area 
in 1975.  He stated that he had been told in 1977 that he had 
chronic prostatitis.  He reported treatment for gonococcal 
urethritis in January 1986, and planned evaluation of urinary 
obstruction and a possible prostate problem.  He stated that 
he currently had a constant feeling of having to urinate, 
dribbling, a sensation of an incompletely emptied bladder, 
urinary hesitancy, lack of force of urinary stream, and 
suprapubic fullness.  In the May 1986 examination, the 
prostate was normal. 

In an August 1996 VA Agent Orange examination, the veteran 
reported urinary hesitancy and dribbling.  He indicated that 
he was on medication for prostatitis.  The examiner found 
that the prostate was large and symmetric.

VA outpatient treatment notes from May 2001 reflect that the 
veteran's prostate was found to be symmetrically enlarged.  
In the June 2001 Board hearing, the veteran reported that he 
was on medication for incontinence.

The veteran did not have any prostate or urinary complaints 
or treatment during service.  From the 1980s forward, he has 
had some treatment for incontinence, prostatitis, and a 
possible urinary obstruction.  

There is no medical finding or competent opinion linking the 
current conditions to any injury or disease in service.  Nor 
are there any medical findings or competent opinions linking 
the current conditions to herbicide exposure during service.  
Id.  The preponderance of the evidence is against service 
connection for incontinence or prostatitis.



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for depression, sleep 
disturbance, or fatigue, as separate from PTSD, is denied.

Entitlement to service connection for myalgia is denied.

Entitlement to service connection for incontinence is denied.

Entitlement to service connection for prostatitis is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



